department of the treasury internal_revenue_service washington d c t a x e x e m a t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date date employer_identification_number legend a b c d e f xx yy zz aa dear ------------------ authorized representatives requesting rulings concerning the proposed sale of real_property by a to d facts this is in reply to your rulings request of date submitted by your uniform issue list no a was established by b and was amended and restated on several occasions during b's lifetime on date b died and a became irrevocable at the time of b's death a owned several parcels of real_estate located in f these parcels were previously transferred to a by b a provides that a specific_bequest be made upon b's death as follows the residue of a is to be allocated to the trustees of e a private_foundation formed by b during her lifetime e has received a determination_letter from the internal_revenue_service that it is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a private_foundation under sec_509 of the code the current trustees of e are c and d d is the grandchild of b the primary purpose of e is making grants to other sec_501 organizations supporting their activities a plans to sell the residue of the real_property it holds in f to d for cash e is concerned that if it receives the f real_property it will not have sufficient liquid_assets to retain and maintain this real_estate make the required minimum grants under the federal tax laws for a private_foundation and pay its administrative expenses thus e is in favor of selling the f real_property for cash in order to support e’s ongoing charitable operations professional appraisers have appraised the f real_property to determine its fair_market_value as of the date of b’s death there are two appraisals of the f real_property one appraisal values the property at dollar_figurexx and the other appraisal values the property at dollar_figureyy for federal estate_tax purposes the executors of b’s estate valued the f real_property at dollar_figurezz the average of the two appraisals the appraisers have since updated these amounts in preparation of this ruling_request the new appraisals still value the f real_property at dollar_figurexx and dollar_figureyy with an average of dollar_figurezz a authorizes its trustees to sell any real or personal_property held in a a plans to sell the f real_property to d for dollar_figureaa in cash which is an amount in excess of dollar_figurezz the trustees of a have filed a petition with the f court of common pleas probate division for approval of the proposed sale the f court of common pleas probate division is the probate_court having jurisdiction over a with respect to the f real_property with respect to the proposed transaction you represent the following a the trustees of a possess the power of sale with respect to the f real_property b the transaction will not take place until it has been approved by the f court of common pleas probate division the probate_court having jurisdiction over a c the transaction will occur before a is subject_to sec_4947 of the code up and d a will receive interests or expectancies at least as liquid as the ones it gives e a will receive amounts which equal the fair market values of its interest in the f real_property the following rulings are requested the sale of the f real_property by a to d will not constitute an act of self- dealing as to a under sec_4941 of the code and a will not be subject_to taxes under sec_4941of the code with respect to the proposed transaction law sec_4941 of the internal_revenue_code imposes a tax on acts of self- dealing between a disqualified_person as defined in sec_4946 and a private_foundation sec_4941 of the code provides in part that the term self-dealing means any direct or indirect- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person and e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides in part that the term disqualified_person means with respect to a private_foundation a person who is a a substantial_contributor to the foundation b a foundation_manager d a member_of_the_family of any individual described in subparagraphs a or b or g a_trust or estate in which persons described in subparagraph a b or d hold more than of the beneficial_interest sec_4946 of the code provides that a foundation_manager is an officer director or trustee of a foundation sec_4946 of the code provides that for purposes of sec_4946 the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_507 of the code provides that the term substantial_contributor includes the creator of the trust sec_53_4941_d_-1 of the foundation and similar excise_tax regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property held by a revocable_trust which has become irrevocable on the grantor's death if the following conditions are met a the executor of an estate or trustee of a revocable_trust possesses a power of sale with respect to the property or has the power to reallocate the property to another beneficiary b such transaction is approved by the probate_court having jurisdiction over the state or by another court having jurisdiction over the estate_trust or private_foundation c the transaction occurs before the state is considered terminated for federal_income_tax purposes pursuant to reg sec_1_641_b_-3 or in the case of a revocable_trust before it is considered subject_to sec_4947 d the estate or revocable_trust receives an amount that equals or exceeds the fair_market_value of the private foundation’s interest or expectancy in the property at the time of the transaction and e the estate or revocable_trust receives an asset that is at least as liquid as the property it sells or receives an asset related to the active_conduct of the private foundation’s tax-exempt purposes in 718_f2d_290 8th cir cert den 104_sct_2180 the court_of_appeals affirmed a lower court decision holding that the purchase of stock from an estate by a son of the decedent constituted an indirect act of self dealing between a disqualified_person and a private_foundation that was established by a decedent’s bequest analysi sec_4946 of the code and a substantial_contributor with respect to e because she was the creator and sole donor of assets to e b is a disqualified_person with respect to e within the meaning of section d is a disqualified_person with respect to e within the meaning of sec_4946 of the code because d is the grandchild of b and is also a trustee and thus foundation_manager of e the prohibition against indirect self-dealing applies here to the proposed sale by a to d as a result of e’s interest or expectancy in the f real_estate see rockefeller v u s supra however this proposed sale does not constitute a prohibited act of self- dealing under sec_4941 of the code because it meets all of the requirements of sec_53_4941_d_-1 of the regulations as follows a the trustees of a possess the power of sale over the f real_estate pursuant to paragraph h of article vii of this trust b the transaction will not take place without the approval of the probate_court having jurisdiction over a c the transaction will occur before a is subject_to sec_4947 d a will receive an amount equal to the fair_market_value of the f real_estate and e a will receive interests or expectancies at least as liquid as the one it gives up therefore neither a nor d will be subject_to excise_taxes under sec_4941of the code with respect to the proposed transaction conclusion accordingly we rule that the sale of the f real_property by a to d will not constitute an act of self- dealing as to a under sec_4941 of the code and a will not be subject_to taxes under sec_4941of the code with respect to the proposed transaction this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative enclosure notice sincerely lawrence m brauer debra j kawecki manager exempt_organizations technical group
